JELKE, J.
The former holding of this court that Sec. 22641? Rev. Stat. is invalid has nothing to do with the city’s fundamental right to make the improvement and assets the cost thereof equitably on the abutting property. It merely held invalid a rule for estimating the amount of the assessment different in Cincinnati, Toledo and Springfield from all the other municipalities in the state. If the benefits conferred are equal to the assessment, there is nothing to move a court of equity to intervene by injunction, *258Hence the answer of the city in this case sets up a good reason and defense why an injunction should not be allowed.
This we believe to be in accord with the principles underlying Schroder v. Overman, 61 Ohio St. 1 [55 N. E. Rep. 158; 47 L. R. A. 156], and Walsh v. Sims, 65 Ohio St. 211 [62 N. E. Rep. 120].
Judgment reversed.